 Fill in this information to identify your case:

 United States Bankruptcy Court for the:

                  Western District of Texas

 Case number (If known):                              Chapter you are filing under:
                                                      ❑         Chapter 7
                                                      ✔
                                                      ❑         Chapter 11
                                                      ❑         Chapter 12
                                                      ❑         Chapter 13
                                                                                                                                                 ❑Check if this is an
                                                                                                                                                    amended filing



Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                                04/20
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint case—and in joint
cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer would be yes if either debtor owns
a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish between them. In joint cases, one of the
spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

 Part 1: Identify Yourself

                                                   About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):
  1.   Your full name

       Write the name that is on your              Benjamin
       government-issued picture                   First name                                                       First name
       identification (for example, your
                                                   Joe
       driver’s license or passport).
                                                   Middle name                                                      Middle name
       Bring your picture identification to        Giron
       your meeting with the trustee.              Last name                                                        Last name


                                                   Suffix (Sr., Jr, II, III)                                         Suffix (Sr., Jr, II, III)




  2.   All other names you have used
                                                   Ben
       in the last 8 years                         First name                                                       First name
       Include your married or maiden
       names.                                      Middle name                                                      Middle name
                                                   Giron
                                                   Last name                                                        Last name




                                                   First name                                                       First name


                                                   Middle name                                                      Middle name


                                                   Last name                                                        Last name




  3.   Only the last 4 digits of your
                                                   xxx - xx - 2        8       6   5                                xxx - xx -
       Social Security number or
       federal Individual Taxpayer                 OR                                                               OR
       Identification number                       9xx - xx -                                                       9xx - xx -
       (ITIN)




Official Form 101                                                   Voluntary Petition for Individuals Filing for Bankruptcy                                            page 1
 Debtor 1            Benjamin            Joe                            Giron                                            Case number (if known)
                     First Name          Middle Name                    Last Name


                                          About Debtor 1:                                                     About Debtor 2 (Spouse Only in a Joint Case):



                                          ❑I have not used any business names or EINs.                        ❑I have not used any business names or EINs.
  4.   Any business names and
       Employer Identification
       Numbers (EIN) you have used
                                          5405 Montoya Dr. Group Home
       in the last 8 years
                                          Business name                                                       Business name
       Include trade names and doing
       business as names                  The Light House Foster Care Home
                                          Business name                                                       Business name

                                           8       3   -   0       5     9      8   9   2    9                             -
                                          EIN                                                                 EIN


                                                       -                                                                   -
                                          EIN                                                                 EIN

                                          See continuation page.



                                                                                                              If Debtor 2 lives at a different address:
  5.   Where you live
                                          5401 Montoya Dr.
                                          Number               Street                                         Number            Street




                                          El Paso, TX 79932
                                          City                                      State    ZIP Code         City                                     State     ZIP Code

                                          El Paso
                                          County                                                              County

                                          If your mailing address is different from the one above, fill If Debtor 2's mailing address is different from yours, fill it
                                          it in here. Note that the court will send any notices to you at in here. Note that the court will send any notices to you at this
                                          this mailing address.                                           mailing address.


                                          Number               Street                                         Number            Street



                                          P.O. Box                                                            P.O. Box



                                          City                                      State    ZIP Code         City                                     State     ZIP Code




  6.   Why you are choosing this          Check one:                                                          Check one:
       district to file for bankruptcy
                                          ✔
                                          ❑      Over the last 180 days before filing this petition, I have   ❑      Over the last 180 days before filing this petition, I have
                                                 lived in this district longer than in any other district.           lived in this district longer than in any other district.

                                          ❑      I have another reason. Explain.                              ❑      I have another reason. Explain.
                                                 (See 28 U.S.C. § 1408)                                              (See 28 U.S.C. § 1408)




Official Form 101                                          Voluntary Petition for Individuals Filing for Bankruptcy                                                          page 2
 Debtor 1            Benjamin            Joe                        Giron                                                Case number (if known)
                    First Name           Middle Name                   Last Name


 Part 2: Tell the Court About Your Bankruptcy Case


  7.   The chapter of the Bankruptcy     Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
       Code you are choosing to file     (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
       under                             ❑       Chapter 7
                                         ✔
                                         ❑       Chapter 11
                                         ❑       Chapter 12
                                         ❑       Chapter 13



  8.   How you will pay the fee          ✔
                                         ❑     I will pay the entire fee when I file my petition. Please check with the clerk's office in your local court for more details
                                               about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier's check, or money
                                               order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                               a pre-printed address.

                                         ❑     I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                               The Filing Fee in Installments (Official Form 103A).

                                         ❑     I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                               but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line
                                               that applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill
                                               out the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.




  9.   Have you filed for bankruptcy     ❑No.
       within the last 8 years?
                                         ✔Yes.
                                         ❑           District Western District of Texas                When 08/29/2019               Case number 20-30966
                                                                                                            MM / DD / YYYY
                                                     District Western District of Texas                When 11/02/2019               Case number 20-31151
                                                                                                            MM / DD / YYYY
                                                     District                                          When                          Case number
                                                                                                             MM / DD / YYYY



  10. Are any bankruptcy cases           ❑No.
       pending or being filed by a
       spouse who is not filing this
                                         ✔Yes.
                                         ❑           Debtor Giron, Benjamin Joe                                                   Relationship to you
       case with you, or by a business
       partner, or by an affiliate?                  District Western District of Texas            When 02/01/2021                Case number, if known 21-30067
                                                                                                        MM / DD / YYYY
                                                     Debtor                                                                       Relationship to you

                                                     District                                      When                           Case number, if known
                                                                                                          MM / DD / YYYY




  11. Do you rent your residence?        ✔
                                         ❑     No.    Go to line 12.

                                         ❑     Yes. Has your landlord obtained an eviction judgment against you?

                                                      ❑   No. Go to line 12.

                                                      ❑   Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part
                                                          of this bankruptcy petition.




Official Form 101                                         Voluntary Petition for Individuals Filing for Bankruptcy                                                             page 3
 Debtor 1             Benjamin                Joe                        Giron                                              Case number (if known)
                      First Name              Middle Name                 Last Name


 Part 3: Report About Any Businesses You Own as a Sole Proprietor


  12. Are you a sole proprietor of any        ❑     No. Go to Part 4.
      full- or part-time business?
                                              ✔
                                              ❑     Yes. Name and location of business
      A sole proprietorship is a business
      you operate as an individual, and is          5405 Montoya Dr. Group Home
      not a separate legal entity such as           Name of business, if any
      a corporation, partnership, or LLC.
                                                    5405 Montoya Dr.
      If you have more than one sole                Number           Street
      proprietorship, use a separate
      sheet and attach it to this petition.
                                                    El Paso                                                    TX            79932
                                                    City                                                       State         ZIP Code

                                                    Check the appropriate box to describe your business:

                                                    ✔
                                                    ❑      Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                                    ❑      Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))

                                                    ❑      Stockbroker (as defined in 11 U.S.C. § 101(53A))

                                                    ❑      Commodity Broker (as defined in 11 U.S.C. § 101(6))

                                                    ❑      None of the above



  13. Are you filing under Chapter 11         If you are filing under Chapter 11, the court must know whether you are a small business debtor or a debtor choosing to proceed
      of the Bankruptcy Code, and             under Subchapter V so that it can set appropriate deadlines. If you indicate that you are a small business debtor or you are
      are you a small business debtor         choosing to proceed under Subchapter V, you must attach your most recent balance sheet, statement of operations, cash-flow
      or a debtor as defined by 11            statement, and federal income tax return or if any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
      U.S. C. § 1182(1)?
                                              ❑     No.        I am not filing under Chapter 11.
      For a definition of small business
      debtor, see 11 U.S.C. § 101(51D).       ❑     No.        I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the
                                                               Bankruptcy Code.

                                              ❑     Yes.       I am filing under Chapter 11, I am a small business debtor according to the definition in the Bankruptcy
                                                               Code, and I do not choose to proceed under Subchapter V of Chapter 11.
                                              ✔
                                              ❑     Yes.       I am filing under Chapter 11, I am a debtor according to the definition in § 1182(1) of the Bankruptcy Code,
                                                               and I choose to proceed under Subchapter V of Chapter 11.


 Part 4: Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention


  14. Do you own or have any                  ✔
                                              ❑     No.
      property that poses or is
      alleged to pose a threat of             ❑     Yes.     What is the hazard?
      imminent and identifiable
      hazard to public health or
      safety? Or do you own any
      property that needs immediate
      attention?                                             If immediate attention is needed, why is it needed?

      For example, do you own
      perishable goods, or livestock that
      must be fed, or a building that
      needs urgent repairs?                                  Where is the property?
                                                                                      Number          Street




                                                                                        City                                                State               ZIP Code




Official Form 101                                               Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 4
 Debtor 1            Benjamin             Joe                         Giron                                              Case number (if known)
                     First Name            Middle Name                 Last Name


 Part 5: Explain Your Efforts to Receive a Briefing About Credit Counseling


  15. Tell the court whether you          About Debtor 1:                                                       About Debtor 2 (Spouse Only in a Joint Case):
      have received a briefing
      about credit counseling.

      The law requires that you           You must check one:                                                   You must check one:
                                          ✔
      receive a briefing about credit
      counseling before you file for      ❑     I received a briefing from an approved credit counseling        ❑    I received a briefing from an approved credit counseling
      bankruptcy. You must truthfully           agency within the 180 days before I filed this bankruptcy            agency within the 180 days before I filed this bankruptcy
      check one of the following                petition, and I received a certificate of completion.                petition, and I received a certificate of completion.
      choices. If you cannot do so, you         Attach a copy of the certificate and the payment plan, if            Attach a copy of the certificate and the payment plan, if
      are not eligible to file.                 any, that you developed with the agency.                             any, that you developed with the agency.

      If you file anyway, the court can   ❑     I received a briefing from an approved credit counseling        ❑    I received a briefing from an approved credit counseling
      dismiss your case, you will lose          agency within the 180 days before I filed this bankruptcy            agency within the 180 days before I filed this bankruptcy
      whatever filing fee you paid, and         petition, but I do not have a certificate of completion.             petition, but I do not have a certificate of completion.
      your creditors can begin                  Within 14 days after you file this bankruptcy petition, you          Within 14 days after you file this bankruptcy petition, you
      collection activities again.              MUST file a copy of the certificate and payment plan, if             MUST file a copy of the certificate and payment plan, if
                                                any.                                                                 any.

                                          ❑     I certify that I asked for credit counseling services from an   ❑    I certify that I asked for credit counseling services from an
                                                approved agency, but was unable to obtain those services             approved agency, but was unable to obtain those services
                                                during the 7 days after I made my request, and exigent               during the 7 days after I made my request, and exigent
                                                circumstances merit a 30-day temporary waiver of the                 circumstances merit a 30-day temporary waiver of the
                                                requirement.                                                         requirement.
                                                To ask for a 30-day temporary waiver of the requirement,             To ask for a 30-day temporary waiver of the requirement,
                                                attach a separate sheet explaining what efforts you made             attach a separate sheet explaining what efforts you made
                                                to obtain the briefing, why you were unable to obtain it             to obtain the briefing, why you were unable to obtain it
                                                before you filed for bankruptcy, and what exigent                    before you filed for bankruptcy, and what exigent
                                                circumstances required you to file this case.                        circumstances required you to file this case.

                                                Your case may be dismissed if the court is dissatisfied              Your case may be dismissed if the court is dissatisfied
                                                with your reasons for not receiving a briefing before you            with your reasons for not receiving a briefing before you
                                                filed for bankruptcy.                                                filed for bankruptcy.

                                                If the court is satisfied with your reasons, you must still          If the court is satisfied with your reasons, you must still
                                                receive a briefing within 30 days after you file.                    receive a briefing within 30 days after you file.
                                                You must file a certificate from the approved agency,                You must file a certificate from the approved agency,
                                                along with a copy of the payment plan you developed, if              along with a copy of the payment plan you developed, if
                                                any. If you do not do so, your case may be dismissed.                any. If you do not do so, your case may be dismissed.

                                                Any extension of the 30-day deadline is granted only for             Any extension of the 30-day deadline is granted only for
                                                cause and is limited to a maximum of 15 days.                        cause and is limited to a maximum of 15 days.

                                          ❑     I am not required to receive a briefing about credit            ❑    I am not required to receive a briefing about credit
                                                counseling because of:                                               counseling because of:
                                                ❑    Incapacity. I have a mental illness or a mental                 ❑    Incapacity. I have a mental illness or a mental
                                                                 deficiency that makes me incapable                                   deficiency that makes me incapable
                                                                 of realizing or making rational                                      of realizing or making rational
                                                                 decisions about finances.                                            decisions about finances.
                                                ❑    Disability.   My physical disability causes me to               ❑    Disability.   My physical disability causes me to
                                                                   be unable to participate in a briefing                               be unable to participate in a briefing
                                                                   in person, by phone, or through the                                  in person, by phone, or through the
                                                                   internet, even after I reasonably tried                              internet, even after I reasonably tried
                                                                   to do so.                                                            to do so.
                                                ❑    Active duty. I am currently on active military duty in          ❑    Active duty. I am currently on active military duty in
                                                                  a military combat zone.                                              a military combat zone.

                                                If you believe you are not required to receive a briefing            If you believe you are not required to receive a briefing
                                                about credit counseling, you must file a motion for waiver           about credit counseling, you must file a motion for waiver
                                                of credit counseling with the court.                                 of credit counseling with the court.




Official Form 101                                           Voluntary Petition for Individuals Filing for Bankruptcy                                                              page 5
 Debtor 1            Benjamin               Joe                       Giron                                               Case number (if known)
                     First Name             Middle Name               Last Name


 Part 6: Answer These Questions for Reporting Purposes


  16. What kind of debts do you               16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by
      have?                                        an individual primarily for a personal, family, or household purpose.”
                                                     ✔
                                                     ❑    No. Go to line 16b.
                                                     ❑    Yes. Go to line 17.

                                              16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain money for a
                                                   business or investment or through the operation of the business or investment.
                                                     ❑    No. Go to line 16c.
                                                     ✔
                                                     ❑    Yes. Go to line 17.

                                              16c. State the type of debts you owe that are not consumer debts or business debts.



  17. Are you filing under Chapter 7?          ✔
                                               ❑     No. I am not filing under Chapter 7. Go to line 18.

      Do you estimate that after any           ❑     Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative
      exempt property is excluded and                     expenses are paid that funds will be available to distribute to unsecured creditors?
      administrative expenses are paid                        ❑    No
      that funds will be available for                        ❑    Yes
      distribution to unsecured
      creditors?

  18. How many creditors do you                 ✔
                                                ❑    1-49           ❑    1,000-5,000           ❑     25,001-50,000 ❑ 50,000-100,000 ❑ More than 100,000
      estimate that you owe?                    ❑    50-99          ❑    5,001-10,000
                                                ❑    100-199        ❑    10,001-25,000
                                                ❑    200-999


  19. How much do you estimate your             ❑    $0-$50,000                        ❑    $1,000,001-$10 million                    ❑    $500,000,001-$1 billion
      assets to be worth?                       ❑    $50,001-$100,000                  ❑    $10,000,001-$50 million                   ❑    $1,000,000,001-$10 billion
                                                ✔
                                                ❑    $100,001-$500,000                 ❑    $50,000,001-$100 million                  ❑    $10,000,000,001-$50 billion
                                                ❑    $500,001-$1 million               ❑    $100,000,001-$500 million                 ❑    More than $50 billion


  20. How much do you estimate your             ❑    $0-$50,000                        ❑    $1,000,001-$10 million                    ❑    $500,000,001-$1 billion
      liabilities to be?                        ❑    $50,001-$100,000                  ❑    $10,000,001-$50 million                   ❑    $1,000,000,001-$10 billion
                                                ✔
                                                ❑    $100,001-$500,000                 ❑    $50,000,001-$100 million                  ❑    $10,000,000,001-$50 billion
                                                ❑    $500,001-$1 million               ❑    $100,000,001-$500 million                 ❑    More than $50 billion

 Part 7: Sign Below


  For you                         I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.
                                  If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11, United States
                                  Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.
                                  If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this document, I have
                                  obtained and read the notice required by 11 U.S.C. § 342(b).
                                  I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.
                                  I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a bankruptcy case
                                  can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

                                    ✘ /s/ Benjamin Joe Giron
                                         Benjamin Joe Giron, Debtor 1
                                         Executed on 02/02/2021
                                                         MM/ DD/ YYYY




Official Form 101                                          Voluntary Petition for Individuals Filing for Bankruptcy                                                          page 6
 Debtor 1            Benjamin               Joe                    Giron                                              Case number (if known)
                     First Name             Middle Name             Last Name



   For your attorney, if you are             I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
   represented by one                        under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter for
                                             which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b) and,
   If you are not represented by an          in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the schedules
   attorney, you do not need to file this    filed with the petition is incorrect.
   page.

                                              ✘ /s/ Timothy V. Daniel                                                  Date 02/02/2021
                                                                                                                             MM / DD / YYYY
                                                  Signature of Attorney for Debtor



                                                  Timothy V. Daniel
                                                  Printed name

                                                  Timothy V. Daniel, PC
                                                  Firm name

                                                  603 Mississippi Ave.
                                                  Number       Street



                                                  El Paso                                                            TX       79902
                                                  City                                                               State    ZIP Code



                                                  Contact phone (915) 487-0072                       Email address tim@timvdaniel.com


                                                  24052043                                                           TX
                                                  Bar number                                                         State




Official Form 101                                         Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 7
 Debtor 1            Benjamin            Joe                         Giron                                         Case number (if known)
                     First Name          Middle Name                 Last Name


 Additional Items: Continuation Page

                                          About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):


  4.   Any business names and
       Employer Identification            Light House Senior Care Home, LLC
       Numbers (EIN) you have used        Business name
       in the last 8 years (cont)
                                          Melendres Home, LLC
       Include trade names and doing      Business name
       business as names

  12. Are you a sole proprietor of any
       full- or part-time business?       The Light House Foster Care Home
       (cont.)                            Name of business, if any

                                          6024 Belmar Ave.
                                          Number           Street




                                          El Paso                                                   TX           79912
                                          City                                                  State            ZIP Code

                                          Check the appropriate box to describe your business:

                                          ✔
                                          ❑      Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                          ❑      Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))

                                          ❑      Stockbroker (as defined in 11 U.S.C. § 101(53A))

                                          ❑      Commodity Broker (as defined in 11 U.S.C. § 101(6))

                                          ❑      None of the above




Official Form 101                                       Voluntary Petition for Individuals Filing for Bankruptcy                                           page 8
                                                     IN THE UNITED STATES BANKRUPTCY COURT
                                                            WESTERN DISTRICT OF TEXAS
                                                                  EL PASO DIVISION

IN RE: Giron, Benjamin Joe                                                                   CASE NO

                                                                                             CHAPTER 11




                                                      VERIFICATION OF CREDITOR MATRIX

  The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her knowledge.


Date       02/02/2021              Signature                                   /s/ Benjamin Joe Giron
                                                                              Benjamin Joe Giron, Debtor
American Express National
Bank
Becket & Lee LP
Po Box 3001
Malvern, PA 19355-0701


Applied Bank
4700 Court
Boca Raton, FL 33431




Capital One (USA), N.A.
4514 N Santa Fe Ave
Oklahoma City, OK 73118




CBNA
Attn: Centralized Bankruptcy
Po Box 790034
Saint Louis, MO 63179-0034



CBUSASEARS
PO Box 6217
Sioux Falls, SD 57117




Cheryl Davis
The Law Office of Cheryl S. Davis, PC
11601 Pellicano Dr Ste B18
El Paso, TX 79936-6056



Comenity Bank/Express
Attn: Bankruptcy
PO Box 182125
Columbus, OH 43218



Stuart Cox
1760 N Lee Trevino Dr Ste A
El Paso, TX 79936-4566
Credit One Bank
PO Box 98872
Las Vegas, NV 89193




Equity Trust Company
Custodian FBO Charles J. Horak, Jr.
8900 Mettler Dr
El Paso, TX 79925-4047



First National Bank/Legacy
Attn: Bankruptcy
PO Box 5097
Sioux Falls, SD 57117-5097



First Premier Bank
PO Box 5524
Sioux Falls, SD 57117




Fortiva Credit Card
Attn: Bankruptcy
PO Box 105555
Atlanta, GA 30348



GECU/Government
Employees Credit Union
Attn: Bankruptcy
Po Box 20998
El Paso, TX 79998-0998


Benjamin Joe Giron
5401 Montoya Dr.
El Paso, TX 79932




Internal Revenue Service
PO Box 7317
Philadelphia, PA 19101
Internal Revenue Service
Po Box 7346
Philadelphia, PA 19101-7346




L&M Okubo Management &
Services, LLC
4171 N Mesa St Ste B-201
El Paso, TX 79902-1431



LVNV Funding, LLC
Po Box 10587
Greenville, SC 29603-0587




McKenzie Paul & Associates
111 W Anderson Ln Ste E350
Austin, TX 78752-1136




MDJJ Real Estate, LLC
5862 Cromo Dr. Ste 100
El Paso, TX 79912




Portfolio Recovery
Associates, LLC
Po Box 12914
Norfolk, VA 23541-0914



Portfolio Recovery
Associates, LLC
POB 41067
Norfolk, VA 23541



Portfolio Recovery
Associates, LLC
Po Box 41067
Norfolk, VA 23541-1067
Quantum3 Group
As agent for MOMA Trust LLC
Po Box 2489
Kirkland, WA 98083-2489



Quantum3 Group
Po Box 788
Kirkland, WA 98083-0788




Lane C. Reedman
Trustee
4171 North Mesa Ste B-201
El Paso, TX 79902



Regional Financial
500 N Oregon
El Paso, TX 79901




Regional Management
Corporation
979 Batesville Road Ste B
Greer, SC 29651



Synchrony Bank
Attn: Bankruptcy
PO Box 965060
Orlando, FL 32896



TRS Recovery Services, Inc.
1600 Terrell Mill Rd Se
Marietta, GA 30067-8302




United States Trustee
615 E. Houston Suite 533
San Antonio, TX 78205
Uprising Investments
5862 Cromo Dr. Ste 100
El Paso, TX 79912




VW Credit, Inc.
PO Box 3
Hillsboro, OR 97123




Westar Pacific Mortgage
PO Box 32950
Phoenix, AZ 85064
